Exhibit 10.12

 

 

RESTRICTED STOCK AGREEMENT

 

 

THIS AGREEMENT is made as of [__________________] (the “Effective Date”) between
Oil States International, Inc., a Delaware corporation (the “Company”), and
[__________________] [__________________] (“Employee”).

 

To carry out the purposes of The Second Amended and Restated 2001 Equity
Participation Plan of Oil States International, Inc. (as amended from time to
time, the “Plan”), by affording Employee the opportunity to acquire shares of
common stock of the Company (“Stock”), and in consideration of the mutual
agreements and other matters set forth herein and in the Plan, the Company and
Employee hereby agree as follows:

 

1.     Award of Shares.    Upon execution of this Agreement, the Company shall
issue [__________________] shares of Stock to Employee. Employee acknowledges
receipt of a copy of the Plan, and agrees that this award of Stock shall be
subject to all of the terms and conditions set forth herein and in the Plan,
including future amendments thereto, if any, pursuant to the terms thereof,
which Plan is incorporated herein by reference as a part of this Agreement. In
the event of any conflict between the terms of this Agreement and the Plan, the
terms of the Plan shall govern.

 

2.     Forfeiture Restrictions. The Stock issued to Employee pursuant to this
Agreement may not be sold, assigned, pledged, exchanged, hypothecated or
otherwise transferred, encumbered or disposed of to the extent then subject to
the Forfeiture Restrictions (as hereinafter defined), and in the event of
termination of Employee’s employment with the Company for any reason (other than
as provided below), automatically upon such termination Employee shall, for no
consideration, forfeit to the Company all Stock to the extent then subject to
the Forfeiture Restrictions. The prohibition against transfer and the obligation
to forfeit and surrender Stock to the Company upon termination of employment are
herein referred to as “Forfeiture Restrictions,” and the shares which are then
subject to the Forfeiture Restrictions are herein sometimes referred to as
“Restricted Shares.” The Forfeiture Restrictions shall be binding upon and
enforceable against any transferee of the Stock. The Forfeiture Restrictions
shall lapse as to Stock issued to Employee pursuant to this Agreement as
follows: (a) with respect to 33% of the Restricted Shares, on the first
anniversary of the Effective Date, (b) with respect to 67% of the Restricted
Shares, on the second anniversary of the Effective Date, (c) with respect to
100% of the Restricted Shares, on the third anniversary of the Effective Date.
Notwithstanding the foregoing, the Forfeiture Restrictions shall lapse as to all
of the Stock on (i) the date a Change of Control occurs or (ii) the termination
of Employee’s employment due to his death or a disability that entitles Employee
to receive benefits under a long term disability plan of the Company.

  

3.     Certificates. A certificate evidencing the Restricted Shares shall be
issued by the Company in Employee’s name, pursuant to which Employee shall have
voting rights and shall be entitled to receive dividends and other distributions
(provided, however, that dividends or other distributions paid in any form other
than cash shall be subject to the Forfeiture Restrictions). The certificate
shall bear the following legend:

 

The shares evidenced by this certificate have been issued pursuant to an
agreement made as of [__________________]a copy of which is attached hereto and
incorporated herein, between the Company and the registered holder of the
shares, and are subject to forfeiture to the Company under certain circumstances
described in such agreement. The sale, assignment, pledge or other transfer of
the shares of stock evidenced by this certificate is prohibited under the terms
and conditions of such agreement, and such shares may not be sold, assigned,
pledged or otherwise transferred except as provided in such agreement.

 

The Company may cause the certificate to be delivered upon issuance to the
Secretary of the Company as a depository for safekeeping until the forfeiture
occurs or the Forfeiture Restrictions lapse pursuant to the terms of this
Agreement. Upon request of the Company, Employee shall deliver to the Company a
stock power, endorsed in blank, relating to the Restricted Shares then subject
to the Forfeiture Restrictions. Upon the lapse of the Forfeiture Restrictions
without forfeiture, the Company shall cause a new certificate or certificates to
be issued for the remaining Stock after the Company’s tax withholding obligation
has been satisfied pursuant to paragraph 5, without legend in the name of
Employee in exchange for the certificate evidencing the Restricted Shares.

 

4.     Consideration. It is understood that the consideration for the issuance
of Restricted Shares shall be Employee’s agreement to render future services to
the Company, which services shall have a value not less than the par value of
such Restricted Shares.

 

 

 
 

--------------------------------------------------------------------------------

 

 

5.     Withholding of Tax. To the extent that a tax election by Employee or the
receipt of Stock by employee results in compensation income to Employee for
federal or state tax purposes, Employee shall deliver to the Company at the time
of such event, such amount of money or shares of Stock as the Company may
require to meet its withholding obligation under applicable tax laws or
regulations, and, if Employee fails to do so, the Company is authorized to
withhold from any cash or Stock remuneration then or thereafter payable to
Employee any tax required to be withheld by reason of such resulting
compensation income. To the extent that the lapse of any Forfeiture Restrictions
results in compensation income to Employee for federal or state tax purposes and
Employee has not otherwise made arrangements to satisfy its withholding
obligation, the Company shall withhold from the prior Restricted Shares such
shares of Stock as the Company may require to meet its withholding obligations
under applicable tax laws or regulations. Notwithstanding the foregoing, in
satisfaction of the proceeding obligations where Employee is to receive
distribution of Stock, Employee may elect to have the Company withhold shares of
Stock otherwise payable pursuant to this Agreement with a value in excess of
minimum tax withholding obligations, but not in excess of the withholding
determined by the maximum individual statutory rate in the applicable
jurisdiction.

 

6.     Status of Stock. Employee agrees that the Restricted Shares will not be
sold or otherwise disposed of in any manner that would constitute a violation of
any applicable federal or state securities laws. Employee also agrees (i) that
the certificates representing the Restricted Shares may bear such legend or
legends as the Committee deems appropriate in order to ensure compliance with
applicable securities laws, (ii) that the Company may refuse to register the
transfer of the Restricted Shares on the stock transfer records of the Company
if such proposed transfer would in the opinion of counsel satisfactory to the
Company constitute a violation of any applicable securities law and (iii) that
the Company may give related instructions to its transfer agent, if any, to stop
registration of the transfer of the Restricted Shares.

 

  

7.      Employment Relationship. For purposes of this Agreement, Employee shall
be considered to be in the employment of the Company as long as Employee remains
an employee of the Company, any parent or subsidiary entity of the Company or
any successor to any of the foregoing. Any question as to whether and when there
has been a termination of such employment, and the cause of such termination,
shall be determined by the Committee, and its determination shall be final.

 

8.      Committee’s Powers. No provision contained in this Agreement shall in
any way terminate, modify or alter, or be construed or interpreted as
terminating, modifying or altering any of the powers, rights or authority vested
in the Committee pursuant to the terms of the Plan, including, without
limitation, the Committee’s rights to make certain determinations and elections
with respect to the Restricted Shares.

 

9.      Binding Effect. This Agreement shall be binding upon and inure to the
benefit of any successors to the Company and all persons lawfully claiming under
Employee.

 

10.     Non-Alienation. Employee shall not have any right to pledge,
hypothecate, anticipate or assign this Agreement or the rights hereunder, except
by will or the laws of descent and distribution.

 

11.     Not a Contract of Employment. This Agreement shall not be deemed to
constitute a contract of employment, nor shall any provision hereof affect (a)
the right of the Company to discharge Employee at will or (b) the terms and
conditions of any other agreement between the Company and Employee except as
expressly provided herein.

 

12.     Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original, but all of which
together will constitute one and the same Agreement.

 

13.     Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware.

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
an officer thereunto duly authorized, and Employee has executed this Agreement,
all effective as of the Effective Date.

 

 

 

OIL STATES INTERNATIONAL, INC.

 

 

 

______________________________

 

 

 

 

-2-